DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This is the response to amendment filed 09/30/2021 for application 16/736251.
Claims 1-14 have been cancelled.
Claims 15-40 have been added and have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-40 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over GAUGHAN (U.S. 5470358) in view of DE OLIVERIRA et al. (USPGPUB 2006/0086040).
GAUGHAN teaches unleaded aviation gasoline.
Regarding claims 15 and 31, GAUGHAN teaches an unleaded aviation gasoline fuel composition with a motor octane number of at least about 98 that comprises:
(1) unleaded aviation gasoline base fuel; and
(2) an amount of at least one aromatic amine effective to boost the motor octane number of the base fuel to at least about 98, said aromatic amine having the formula:

    PNG
    media_image1.png
    370
    357
    media_image1.png
    Greyscale

The aromatic amine additives may be used with conventional octane boosters. [In 3-9 of column 3] The octane boosters are taught to include boosters 

    PNG
    media_image1.png
    370
    357
    media_image1.png
    Greyscale
 
wherein R11 is C1-C10 alkyl or halogen and n is an integer from 0 to 3 with the proviso that when R1, is alkyl, it cannot occupy the 2- or 6- positions on the aromatic ring. [In 42- 66 of column 1]
When R1 is alkyl, and n is 1, occupying the 3, and 5 position would be 3- methylphenylamine or 3-methylaniline or m-toluidine.
Preferred concentrations of aromatic amines are taught to be from 4 - 20 wt% in a fuel. 
GAUGHAN does not explicitly teach a concentrate that comprises an aromatic solvent that is at least 40%, with two or more aromatic amines that is at least 30% and one or more alcohols that is at 20% or less with 7.5-15 wt% high octane unleaded aviation gasoline.
cosolvent may be added to improve solubility properties which include low molecular weight aromatics, alcohols, nitriles, esters, halogenated hydrocarbons, ethers, and the like.
GAUGHAN states that it is important that the aromatic amine be soluble in aviation gasoline at the desired concentration.
For example, DE OLIVEIRA et al. teach an aviation gasoline comprising a formulation that comprises between 0-25 vol % toluene, between 2-10 vol % of a toluidine blend, and between 0-5 vol% ethyl alcohol.
The ratio of the toluene (aromatic solvent) to the aromatic amine to the alcohol would be 0-12.5 : 1-5 : 0-2.5.  
It would be obvious to one of ordinary skill in the art to use the claimed ranges with a reasonable expectation of success.
It is recognized that the amounts of DE OLIVEIRA et al. is in volume, it is well within one of ordinary skill in the art to convert to weight ratio.
A prima facie case of obviousness exists wherein the clamed ranges overlap.  
The total amount would be from 2-40 vol% in the aviation gasoline.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
prima facie obvious to one of ordinary skill in the art at the time of the invention.
Regarding claims 16-17 and 32, the aromatic amine additives may be used with conventional octane boosters. [In 3-9 of column 3] 
The octane boosters are taught to include boosters noted previously, which includes toluene, and ethanol. [In 27-32 of column 2]
Regarding claims 33-34, conventional octane boosters are further taught to include xylenes. [In 27-32 of column 2]  The xylenes are not explicitly taught to be meta-xylene.  However, the use of xylene as a conventional octane booster would be expected to be a mixture absent evidence to the contrary.  A mixture of xylene would be a xylol mixture.
Regarding claims 18-19 and 35, GAUGHAN does not explicitly teach an amount of toluene present in a concentrate that is at least 40% and less than 50%.
However, DE OLIVEIRA et al. teach an aviation gasoline comprising a formulation that comprises between 0-25 vol % toluene, between 2-10 vol % of a toluidine blend, and between 0-5 vol% ethyl alcohol.
The ratio of the toluene (aromatic solvent) to the aromatic amine to the alcohol would be 0-12.5 : 1-5 : 0-2.5.  

A prima facie case of obviousness exists wherein the clamed ranges overlap.  
Regarding claims 20-22 and 36-38, GAUGHAN teaches aromatic amine having the formula:

    PNG
    media_image1.png
    370
    357
    media_image1.png
    Greyscale

wherein R11 is C1-C10 alkyl or halogen and n is an integer from 0 to 3 with the proviso that when R1 is alkyl, it cannot occupy the 2- or 6- positions on the aromatic ring. [In 42-6 of column 1]
When R1 is alkyl, and n is 1, occupying the 4 position would be 4- methylphenylamine or 4-methylaniline.  4 -methylaniline is p-toluidine.
GAUGHAN teaches in Table 3 blends that comprise 3-methylphenylamine and 4-methylphenylamine.  GAUGHAN further states that the presence of 2-methylphenylamine limits the MON while the combination of 3-methylphenylamine and 4-methylphenylamine improves the MON.

However, DE OLIVEIRA et al. teach an aviation gasoline comprising a formulation that comprises between 0-25 vol % toluene, between 2-10 vol % of a toluidine blend, and between 0-5 vol% ethyl alcohol.
The ratio of the toluene (aromatic solvent) to the aromatic amine to the alcohol would be 0-12.5 : 1-5 : 0-2.5.  
It is recognized that the amounts of DE OLIVEIRA et al. is in volume, it is well within one of ordinary skill in the art to convert to weight ratio.
A prima facie case of obviousness exists wherein the clamed ranges overlap.  
Regarding claims 25 and 27, GAUGHAN does not explicitly teach methanol or isopropyl alcohol.
However, the aromatic amine additives may be used with conventional octane boosters. [In 3-9 of column 3]
Furthermore, GAUGHAN further teaches that other approved additives may be added in the avgas (aviation gasoline) additives. Examples are listed in ASTM D-910. [In 19-26 of column 3]

Regarding claim 26, the aromatic amine additives may be used with conventional octane boosters. [In 3-9 of column 3] Those boosters are taught to include boosters noted previously, which includes toluene, and ethanol. [In 27-32 of column 2].
It would be well within one of ordinary skill in the art to use ethanol as a further octane booster.
Regarding claims 28 - 29, and 40, GAUGHAN does not explicitly teach the weight ratio of aromatic solvent to aromatic amines is 1:1, or more.  GAUGHAN does not explicitly teach the weight ratio of toluene to p-toluidine is from 1:1 to 2:1.
However, GAUGHAN also teaches a cosolvent may be added to improve solubility properties which include low molecular weight aromatics, alcohols, nitriles, esters, halogenated hydrocarbons, ethers, and the like.
GAUGHAN states that it is important that the aromatic amine be soluble in aviation gasoline at the desired concentration.

The ratio of the toluene to the aromatic amine to the alcohol would be 0-12.5 : 1-5.
It is recognized that the amounts of DE OLIVEIRA et al. is in volume, it is well within one of ordinary skill in the art to convert to weight ratio.
A prima facie case of obviousness exists wherein the clamed ranges overlap.  
Regarding claim 30, GAUGHAN does not explicitly teach that the combination of aromatic amines with other conventional octane boosters may be placed into a high octane unleaded aviation gasoline having a freezing point of -58°C or less.  
However, GAUGHAN explicitly teaches an aviation gasoline.  
This is not persuasive given that there is a standard that must be met for a composition to qualify as aviation gasoline.  The standard include ASTM D910.  One of those standards is freezing point as measured by test set in ASTM D2386.  The maximum freezing point for aviation gasoline is set as -58°C.

Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive.
Applicant argues that evaluating claims for obviousness includes deciding whether the claimed invention as a whole would have been obvious to one of ordinary skill in the art.
Applicant argues that the claimed invention is not a case in which “wherein the general conditions are known, optimization or workable ranges involve only routine experimentation.”
Applicant argues that the use of p-toluidine, which is not known in aviation gasoline formulations.

GAUGHAN also explicitly teaches the use of p-toluidine.  It is noted that GAUGHAN explicitly teaches the use of aromatic amines that are not substituted at the 2 and 6 position.  It is further noted that GAUGHAN explicitly teach in lines 33-49 of column 2 wherein R1 is alkyl, it occupies the -3, -4, or -5 position (meta or para) positions on the benzene ring.  
Applicant argues that GAUGHAN fails to teach p-toluidine as a preferred aromatic amine.
It is stressed that GAUGHAN explicitly teaches the use of p-toluidine.
It is further stressed that GAUGHAN explicitly teaches in lines 49 – 59 of column 2 that preferred aromatic amines include 4-methylphenylamine. 
4-methylphenylamine is p-toluidine.
Preferred concentrations of aromatic amines are taught to be from 4 - 20 wt% in a fuel. 
GAUGHAN does not teach away from the use of p-toluidine and does not teach away from the use of a combination of p-toluidine and m-toluidine.

Applicant’s argument that the prior inventions did not use the same techniques and thus would not be able to optimize the composition as what is currently claimed.
This is not persuasive as optimization or workable ranges based on the teachings of GAUGHAN would be related to a usable MON range which is taught in GAUGHAN to be at least 98 for MON.  
Preferred concentrations of aromatic amines are taught to from 4- 20 wt%.  
Workable ranges of other conventional octane improvers would be obvious to one of ordinary skill in the art absent evidence to the contrary especially given the teachings of DE OLIVEIRA et al.  DE OLIVEIRA et al. teach known ratios of a blend of aromatic amines, toluene and ethanol for aviation gasoline.  
Applicant argues that it would not be obvious to add p-toluidine to aviation gasoline and expect that the freezing temperature of the aviation gasoline would be able to reach -58°C.  
This is not persuasive given that there is a standard that must be met for a composition to qualify as aviation gasoline.  The standard include ASTM D910.  
Given that GAUGHAN explicitly teaches the use of p-toluidine in an aviation gasoline, one of ordinary skill in the art would expect that the resultant aviation gasoline must be able to satisfy the condition of a maximum freezing point of -58°C to be considered an aviation gasoline. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Standard Specifications for Aviation Gasolines (ASTM D910) teaches specifications for aviation gasoline including a maximum freezing temperature of  -58°C. 
LANDSCHOF et al. (USPGPUB 2008/0134571) teach an unleaded fuel with a combination of alkylated benzenes and one or more aromatic amines. Oxygenate octane boosters may be added such as alcohols.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771